DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 7), machine (claims 8 – 14), and manufacture (claims 15 – 20) which recite steps of
obtaining, by a provider matching server system and from a request provider, patient data indicating a request for a provider for a patient, a geographic location of the patient's home, and at least one service requested for the patient;
obtaining, by the provider matching server system and from an availability engine, provider data indicating one or more providers in a geographic area;
determining, by the provider matching server system, at least one relevant provider in the provider data based on the patient data, the geographic area, and the geographic location of the patient's home;
determining, by the provider matching server system, an availability for each of the at least one relevant provider based on the at least one service requested for the patient;
calculating, by the provider matching server system, a recommended provider for the patient based on the determined availability for each of the at least one relevant provider; and
assigning, by the provider matching server system, the patient to the recommended provider.
These steps of claims 1 – 20, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated in the specification:
[0002] The present disclosure generally relates to data processing and more specifically the dynamic allocation of resources based on service availability.
[0003] Many patients require services on release from the hospital. … Accordingly, there is a need for a system that can assign patients to a facility with regard to quality, patient-specific needs, ranking, availability, and/or responsiveness.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how scheduling may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of server system amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraph 40, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining … amounts to mere data gathering, recitation of assigning  amounts to insignificant application, see MPEP 2106.05(g))
The last step of the claimed invention begins with “assigning … the patient …” However, it should be pointed out that the Specification does not actually disclose what is required for that assignment to occur. The Specification does not disclose an example of what an assigned patient looks like. There are disclosed steps of assigning a patient.  The end result is a value, the recommended provider, and an intended use of that value, a patient to see the provider.
The invention is not directed toward a technological improvement or a technical improvement. Rather the invention is the application of technology to an abstract idea with all the improvements of that applying.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 7, 9 – 14, and 16 – 20, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 20; obtaining …, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); assigning …, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
As stated in the Specification:
[0044] Although specific architectures for provider matching devices and provider matching server systems in accordance with one or more embodiments are conceptually illustrated in FIGS. 2A-B, any of a variety of architectures, including those that store data or applications on disk or some other form of storage and are loaded into memory at runtime, can also be utilized. Additionally, any of the data utilized in the system can be cached and transmitted once a network connection (such as a wireless network connection via the communications interface) becomes available. In a variety of embodiments, a memory includes circuitry such as, but not limited to, memory cells constructed using transistors, that store instructions. Similarly, a processor can include logic gates formed from transistors (or any other device) that dynamically perform actions based on the instructions stored in the memory. In several embodiments, the instructions are embodied in a configuration of logic gates within the processor to implement and/or perform actions described by the instructions. In this way, the systems and methods described herein can be performed utilizing both general-purpose computing hardware and by single-purpose devices.
[0060] One or more embodiments discussed herein can be embodied in computer-usable or readable data and/or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices as described herein. Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types when executed by a processor in a computer or other device. The modules can be written in a source code programming language that is subsequently compiled for execution, or can be written in a scripting language such as (but not limited to) HTML or XML. The computer executable instructions can be stored on a computer readable medium such as a hard disk, optical disk, removable storage media, solid-state memory, RAM, and the like. As will be appreciated by one of skill in the art, the functionality of the program modules can be combined or distributed as desired in various embodiments. In addition, the functionality can be embodied, in whole or in part, in firmware or hardware equivalents such as integrated circuits, field programmable gate arrays (FPGA), and the like. Particular data structures can be used to implement one or more embodiments discussed herein, and such data structures are contemplated within the scope of computer executable instructions and computer-usable data described herein. Various embodiments discussed herein can be embodied as a method, a computing device, a system, and/or a computer program product.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 7, 9 – 14, and 16 – 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwabl et al., U.S. Pre-Grant Publication 2019/ 0237203.
As per claim 1,
Schwabl teaches a method, comprising:
obtaining, by a provider matching server system and from a request provider, patient data indicating (figure 1)
a request for a provider for a patient (paragraph 77, referral orders)
a geographic location of the patient's home (paragraph 56, home address), and 
at least one service requested for the patient (Figure 3F paragraph 77, Radiology, Lab, Orthopedics);
obtaining, by the provider matching server system and from an availability engine, provider data indicating one or more providers in a geographic area (paragraphs 78 – 80 list controlled by filter component and ranking component);
determining, by the provider matching server system, at least one relevant provider in the provider data based on the patient data, the geographic area, and the geographic location of the patient's home (paragraph 80);
determining, by the provider matching server system, an availability for each of the at least one relevant provider based on the at least one service requested for the patient (paragraph 83);
calculating, by the provider matching server system, a recommended provider for the patient based on the determined availability for each of the at least one relevant provider (paragraph 61 – 64, ranking and filtering – “select only a subset of service providers having available appointments within the next 24 hours”); and
assigning, by the provider matching server system, the patient to the recommended provider (paragraph 79, listed first – paragraph 88 new appointment opening - The Specification does not disclose how someone is assigned, how the assignments are made, or a specific result of being assigned. The Specification use the word, assign, but leaves open what it means).
As per claim 2, Schwabl teaches the method of claim 1 as described above.
Schwabl further teaches the method comprising 
automatically scheduling, by the provider matching server system, at least one appointment with the provider for the patient (paragraph 97 - the specification does not disclose what “automatically scheduling” means. There are no disclosed steps or examples provided), 
wherein each of the at least one appointment is for each of the at least one service requested for the patient (paragraph 97 – at least one means only one appointment is required. Schwabl also shows multiple referrals and therefore the steps could be repeated).
As per claim 3, Schwabl teaches the method of claim 1 as described above.
Schwabl further teaches the method comprising determining, by the provider matching server system, the at least one relevant provider based on a distance between the provider and the geographic location of the patient's home (paragraph 61 - closest location to patient home location or other user selected location).
As per claim 5, Schwabl teaches the method of claim 1 as described above.
Schwabl further teaches the method comprising determining, by the provider matching server system, the at least one relevant provider based on an insurance provider indicated in the patient data (paragraph 18 one or more criteria).
As per claim 6, Schwabl teaches the method of claim 1 as described above.
Schwabl further teaches the method comprising determining, by the provider matching server system, the at least one relevant provider based on a patient-specific score for each provider in the one or more providers (paragraphs 61, 62, score or rank for each service provider that reflects a degree of suitability of the service provider for the patient based on two or more criterion).
As per claim 7, Schwabl teaches the method of claim 6 as described above.
Schwabl further teaches the method comprising 
calculating, by the provider matching server system, the patient specific score for a specific provider by:
determining, by the provider matching server system, resource availability at a particular time for the specific provider, wherein the resource corresponds to at least one service requested for the patient (paragraph 62, service provider availability);
determining, by the provider matching server system, historical performance data for the specific provider (paragraph 61 performance measure or employment history); and
calculating, by the provider matching server system, the patient-specific score for the specific provider based on the resource availability and the historical performance data (paragraph 67 – tailoring optimal provider recommendation).
It should be noted that the Specification does not disclose a scoring formula.  That is the values or weightings to the particular score components is not disclosed. How the components are combined is not disclosed. Lastly, the Specification does not disclose the potential scoring range, such as 1 – 5, or any relevant scoring examples. Scoring is broadly described as an event whose specifics are left open.
As per claim 8,
Schwabl teaches a provider matching device, comprising:
a processor (figure 1); and
a memory in communication with the processor and storing instructions as described above in claim 1.
As per claim 9, Schwabl teaches the device of claim 8 as described above.
Schwabl further teaches the device as described above in claim 2.
As per claim 10, Schwabl teaches the device of claim 8 as described above.
Schwabl further teaches the device as described above in claim 3.
As per claim 12, Schwabl teaches the device of claim 8 as described above.
Schwabl further teaches the device as described above in claim 5.
As per claim 13, Schwabl teaches the device of claim 8 as described above.
Schwabl further teaches the device as described above in claim 6.
As per claim 14, Schwabl teaches the device of claim 13 as described above.
Schwabl further teaches the device as described above in claim 7.
As per claim 15,
Schwabl teaches a non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps as described above in claim 1.
As per claim 16, Schwabl teaches the medium of claim 15 as described above.
Schwabl further teaches the medium as described above in claim 2.
As per claim 17, Schwabl teaches the medium of claim 15 as described above.
Schwabl further teaches the medium as described above in claim 3.
As per claim 19, Schwabl teaches the medium of claim 15 as described above.
Schwabl further teaches the medium as described above in claim 5.
As per claim 20, Schwabl teaches the medium of claim 15 as described above.
Schwabl further teaches the medium as described above in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwabl et al., U.S. Pre-Grant Publication 2019/ 0237203 in view of Siva, U.S. Pre-Grant Publication 2016/ 0239614.
As per claim 4, Schwabl teaches the method of claim 1 as described above.
Schwabl does not explicitly teach however Siva further teaches the method comprising determining, by the provider matching server system, the availability of a provider to provide the at least one service requested for the patient based on a predicted future availability of the provider to provide the at least one service requested for the patient (paragraph 31).

The Examiner notes that availability based upon prediction is only broadly disclosed.  From paragraph 46: “The prediction engine 332 can use historical ADT records to determine predicted availability at one or more providers. The availability engine 330 can request availability predictions from prediction engine 332 and provide a variety of availability information to provider matching devices.”  The kind of predictions made based upon “historical ADT records” is left open.  Further, the difference between a predicted availability and a real availability is not disclosed.   Paragraph 50 repeats the same generic language, “Resource availability can be determined (464) and/or provider performance data can be determined (466). Resource availability at a provider can be predicted and/or provided in real-time and can be based on the availability of resources at (and/or over) a particular period and/or third party data inputs.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Schwabl.  One of ordinary skill in the art at the time of the invention would have been motivated to add these features into Schwabl with the motivation to determine the best option for the appointment (Siva, paragraph 31).
As per claim 11, Schwabl teaches the device of claim 8 as described above.
Schwabl in view of Siva further teaches the device as described above in claim 4.
As per claim 18, Schwabl teaches the medium of claim 15 as described above.
Schwabl in view of Siva further teaches the medium as described above in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626